PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/104,360
Filing Date: 8/17/2018
Appellant(s): Nagravision S.A.; Schwarz, Christian



__________________
Domenico L. Ippolito, Reg. No. 66,058
For Appellant


EXAMINER’S ANSWER









This is in response to the appeal brief filed 4/5/2022 appealing from the Final Office Action dated 8/5/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated 8/5/2021 from which the Appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Final Office Action dated 8/5/2021 (hereinafter Final Office Action) and the response to Appellant's Appeal Brief dated 4/5/2022 as described in section (2) below. 
Independent claims 1, 12, and 20, and their dependent claims 2-7, 9, 11-17, 19, and 21, are rejected under 35 U.S.C. §103 as being unpatentable over Levien et al. Pre-Grant Publication 2013/0081033 (hereinafter Levien) in view of Jones US Patent 7,346,545 (hereinafter Jones) and futher in view of Dusevic et al. Pre-Grant Publication 2002/0055868 (hereinafter Dusevic).  
Dependent claim 8 is rejected under §103 as being unpatentable over Levien in view of Jones and further in view of Dusevic and Juels US Patent 9,495,668 (hereinafter Juels).
Dependent claim 10 is rejected under §103 as being unpatentable over Levien in view of Jones, and further in view of Dusevic and Cansler et al. Pre-Grant Publication 2009/0210300 (hereinafter Cansler).


(2) Response to Argument
	A.  The Rejections Under 35 U.S.C. §103 Should be Maintained
	The claims of Application 16/104,360 stand rejected under 35 U.S.C. §103.
Independent claims 1, 12, and 20, and dependent claims 2-7, 9, 11-17, 19, and 21, are rejected under 35 U.S.C. §103 as being unpatentable over prior arts Levien et al. Pre-Grant Publication 2013/0081033 (hereinafter Levien) in view of Jones US Patent 7,346,545 (hereinafter Jones) and further in view of Dusevic et al. Pre-Grant Publication 2002/0055868 (hereinafter Dusevic). 
For the full discussion and analysis of these claim rejections please refer to the Final Office Action mailed on 8/5/2021, and to a lesser extent, the Advisory Action mailed 12/13/2021. (see Final Office Action, pgs. 2-5 rejections and analysis of independent claim, pgs. 5-15 rejections and analysis of dependent claims, and pgs. 15-19 response to arguments section which contains additional analysis and rationale).

	Appellant’s arguments for this Appeal really only pertain to just one particular step recited within the limitations of the independent claims (claims 1, 12, and 20). More specifically, Appellant argues that the cited prior arts of Levien, Jones, and Dusevic “do not teach or suggest” the limitation “receiving, from the user device and via the network, a request for a content item, the request including an indicator of the selected type of task.”  (see Appeal Brief, pg. 9). This argued limitation is the second of two such “receiving” steps recited in the independent claims. Although Appellant’s arguments are directed specifically to the second “receiving” step and not the first, because of the common elements shared between them, it is best understood to read them together. 

For convenience, both the first and second receiving steps from independent claims 1, 12, and 20 are recited here below (in order):
receiving, by the server and from a user device and via a network, a selection of a type of task to be performed by the user device, the type of task being one of a plurality of types of available tasks;

receiving, by the server and from the user device and via the network, a request for a content item, the request including an indicator of the selected type of task;

Basically, the first receiving step is receiving a selection of a type of task, and the second is receiving a request for content which also includes an indicator of the selected type of task. It should be noted that the claimed invention does not just receive a request for content and receive an indicator of the selected type of task, but that it recites that the indicator of the selected type of task is included along with the request for content. This particular element of the limitation seems to be a source of contention on this Appeal, and will be discussed later on below. 

i.  Prior Art Citations
	As stated above, prior arts Levien, Jones, and Dusevic are cited in the Final Office Action as teaching the argued receiving limitation.  The following is a recitation of the claim elements that each of the prior arts are cited as teaching along with their specific citations:
Levien teaches receiving, by a server and from a user device and via a network, a request for a content item; providing an indicator of a type of task willing or able to be performed by the user device to get access to the content (see Levien paragraphs 0061; 0065; 0066; 0103; 0106-0122; 0164; 0174; and 0223-0225; -- requesting content; providing an indication of type of task to be performed by configured devices to acquire certain tasks/subtasks; and indicating that “interface devices” may be user devices).
Dusevic teaches receiving, by a first server and from a user device and via a network, a selection of a type of task to be performed by the user device, the type of task being one of a plurality of types of available tasks (see Dusevic paragraphs 0350 — showing end user selection of types of subtasks; 0050; 0066; 0073; and 0310).
Jones teaches receiving, by a first server and from a user device and via a network, a request for a content item, including indications of a type of task willing to be performed by the user device (see Jones column 2, lines 44-57; and column 5, line 26 to column 6, line 51; provides request for content along with indication that the user is willing to accept the tasks/subtasks to gain access, or declines).

ii.  Appellant’s First Argument
Appellant’s first argument is asserting that “The Office Action alleges that this single element is taught by the combination of all three cited references” and states that “The large number of references being used in combination for a single element of the claim is strongly suggestive of hindsight bias.”  Examiner disagrees.
It is important to understand how the combination of cited prior arts Levien, Dusevic, and Jones is being used to teach the argued “receiving” step of the claim limitation. Prior art Levien is the primary reference that is being cited, and it teaches most of the limitations of the entire claimed invention, including the main elements of the argued receiving step. (see Final Office Action, pgs. 3-4, for cited portions of Levien). However, Levien does not specifically touch on two relatively minor elements of the limitation.  This is noted in the Final Office Action which states, “Although Levien discloses receiving a selection of a type of task to be performed by the user device, receiving a request for a content item, providing an indicator of a type of task to be performed by the user device… Levien does not specifically teach wherein the receiving a selection of a type of task to be performed is by a server and from a user device and via a network, a request for content including an indicator of a type of task to be performed…”. (see Final Office Action, pg. 4 paragraph 9).  Thus, Levien is cited as teaching the main elements of the argued second receiving step, which includes the elements of “receiving… a request for a content item” as well as “receiving… an indicator of the selected type of task.” (see Id.). Levien just does not specifically indicate one way or another that the received “indicator of the selected type of task” was specifically included along with the request, and that the receiving was “by a server and from a user device and via a network” (the latter Appellant does not argue).  This is why prior arts Dusevic and Jones were referenced.  With respect to the argued receiving step, Dusevic was cited as teaching “receiving, by a first server and from a user device and via a network, a selection of a type of task to be performed by the user device…”, and Jones was cited as teaching “receiving, by a first server and from a user device and via a network, a request for a content item, including indication of a type of task willing to be performed by the user device…”. (see Final Office Action, pg. 4 paragraph 9).  Both Dusevic and Jones were referenced as teaching other elements from non-argued claim limitations as well. Essentially, Levien teaches the main elements of “receiving… a request for content” and “receiving… an indicator of the selected type of task;” Jones teaches specifically wherein the indicator of the selected type of task is included with the request for content; and both Jones and Dusevic teach that the receiving is being done by a server and from a user device via a network. In addition to this, there is also some overlap with other elements of the limitation that each of the prior arts also teach.  For example, Jones discloses all of the elements of the limitation, but was only really needed for specifically including the indicator as part of the request.

iii.  Appellant’s Second Argument
Appellant recites three quotes one for each of cited prior arts Levien, Dusevic, and Jones. (see Appeal Brief, pg. 10). Appellant does not really make much of an argument here (except with Jones which discussed below), but the quotes are taken a bit out of context.  
Please see the above description of the combination of prior arts and Final Office Action (pgs. 3-4 paragraphs 8 and 9; and pgs. 17-19 paragraph 52a2) for context.

iv.  Appellant’s Third Argument
Appellant states that prior art Jones “discusses providing ‘intellectual property products, such as musical composition or written articles’ in exchange for ‘viewing or participating in an advertiser’s message or commercial, rather than paying for the intellectual  property products with cash or credit card,” and asserts that “This very general discussion of an exchange does not provide any details regarding the contents of a request for a content item.” Examiner disagrees.
The cited portions of prior art Jones essentially disclose a walk-through example of a user providing a request for content along with an indication that the user is willing to accept the tasks/subtasks to gain access to the content, or declining to accept the task. (see Jones, column 2, lines 44-57; and column 5, line 26 to column 6, line 5). For instance, Jones states “The consumer then requests to receive the selected IP © from the facilitator.” (see Id., column 5, lines 43-45). This is indicating that the user is making a content request.  The cited portions of Jones also goes on to describe tasks that the user must agree to in order to get the content.  This includes tasks such as agreeing (or declining) to “complete a sign-up agreement” and viewing sponsor ads (see Id. column 5, lines 44-67, discussing the sign-up agreement task; column 2, lines 46-50 and column 6, lines 24-42, discussing viewing sponsorship advertising).
For example, when the request for content is made, Jones states that “The facilitator’s site preferably responds with a request (f) to complete a sign up agreement.” (See Id.).  In addition, “this sign-up agreement portion could be moved to an earlier point in the complete transaction process.” (See Id., column 5, lines 49-52). Thus, the disclosure of Jones is describing a request for content including an indication of the tasks the user is willing to perform (or the user may decline and not get the content).
It should be noted here again that prior art Jones is not being specifically cited for teaching the more detailed limitations regarding the plurality of tasks/subtasks.  Prior art Levien is mainly cited as teaching those limitations (as well as Dusevic).  Levien teaches receiving a request and receiving an indication of a user’s selection of a type of task, but does not specifically state that the indication is included at the time of the request (though it may be).  Jones does disclose an indication of tasks the user is willing to perform, but is primarily cited for disclosing that the request for content includes an indication of a type of task the user is willing to perform. In other words, Jones discloses having the request for content and indication of type of task in the same temporal ordering as claimed.
It should also be noted that the actual claim language of Appellant’s invention here is a bit confusing with respect to this.  This is due to the wording of the two receiving steps.  However, paragraphs 0034 and 0035 of Appellant’s specification clarifies this.  For instance, paragraph 0035 recites:
In response to the content request message 501, the payment server 250, based on any additional information regarding a type of task that the user may have chosen, may select a particular task, divide the selected task into multiple subtasks, and then transmit a message 502 to provide a first subtask of the multiple subtasks to the user device 210 for execution or performance. In some embodiments, the payment server 250 may also divide the content into corresponding portions or chunks and inform the content server 240 of those divisions, as described above.

This is similar to how the process is described in column 5, lines 42-52 of Jones, which states:
The consumer then requests to receive the selected IP (e) from the facilitator. The facilitator's site preferably responds with a request (f) to complete a sign-up agreement 22. The reason for placing this request at this point in the process is to insure that the consumer is already involved in the process, having browsed and found at least one IP, and would be less likely to back out of the process when asked for personal information. However, in other embodiments, this sign-up agreement portion could be moved to an earlier point in the complete transaction process.



v.  Appellant’s Fourth Argument
Appellant’s last argument is with respect to Fig. 2 of prior art Jones.  Appellant states that Fig. 2 is “a flowchart that include fifty separate steps” and that “The Office Action does not indicate which of these fifty steps is alleged to teach [the argued receiving limitation].” Appellant goes on to state that “Detailed review of the flowchart of FIG. 2 shows that none of the 50 steps includes this teaching.” Examiner disagrees.
This is really more of a complaint than an actual argument.  But to address this, the reason why Examiner did not expressly identify the specific steps within Fig. 2 is because Examiner did not actually cite directly to Fig. 2.  Instead, Examiner cited directly to the relevant paragraphs of the discussion portion of the specification pertaining to the content request process, rather than the figure/flowchart.  	Regardless, the paragraphs that were cited do refer to Fig. 2.  For instance, they reference steps in the flowchart such as: 36(e) (which lists the content request); 22(f-L) (which lists the sign-up agreement and terms agreement tasks); and 46(v-w) (which lists the viewing sponsor ad tasks).











For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/RICHARD REINHARDT/
Examiner, Art Unit 3682
Conferees:
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682     

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.